           Case 1:20-cv-06055-JPC Document 13 Filed 09/17/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------
                                                                        X
                                                                        :
 TASHICA PICKERING,                                                     :
                                              Plaintiff,                :
                                                                        :    20-CV-6055 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 LIBERTY MUTUAL INSURANCE CO.,                                          :
                                              Defendant.                :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On September 16, 2020, Defendant filed a motion to dismiss the complaint under Rule
12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-
one (21) days after the service of a motion under Rule 12(b) to amend the complaint once as a
matter of course.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
October 7, 2020. Plaintiff will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendant shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendants files an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendants file a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by October 7, 2020. Defendant’s reply, if any, shall be filed by October 14, 2020.

      It is further ORDERED that the initial pretrial conference previously scheduled for
October 21, 2020 is adjourned sine die.

        Finally, as counsel for Plaintiff still has not entered an appearance in this case
notwithstanding the Court’s prior Order, see ECF No. 4, within two business days of the date
of this Order, Defendant is directed to serve on Plaintiff a copy of this Order, and to file proof
of such service on the docket. Counsel for Plaintiff is again directed to file a notice of
appearance on the docket within two business days of such service.

        SO ORDERED.

Dated: September 17, 2020                                  __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
